Citation Nr: 1041654	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
Graves disease, status post ablation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on verified active duty from May 1989 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the benefit sought.  During the pendency 
of the appeal the case was transferred to the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

Graves' disease, status post ablation, is manifested by a normal 
thyroid function other than fatigability and heat intolerance; 
and is not manifested by tachycardia, tremor, and increase pulse 
pressure or blood pressure, or by constipation and mental 
sluggishness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
Graves' disease, status post ablation, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3,102, 3.159, 4.1-4.7, 4.119, Diagnostic Code 7900 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters in March 
2005, March 2006, and May 2008.  These documents in combination 
provided notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the rating claim on appeal.  The RO has 
provided notice of how effective dates are assigned.  Any error 
or deficiency in this regard is harmless, and not prejudicial to 
the Veteran.  The claim was subsequently readjudicated most 
recently in a June 2008 supplemental statement of the case.  To 
the extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, he has not established prejudicial error in the content 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

The claimant was provided the opportunity to present pertinent 
evidence. The record contains service treatment records, and 
records of medical treatment received privately and from VA, and 
VA examination reports.  Findings from a February 2008 
examination report are adequate for the purposes of deciding the 
claim on appeal decided below.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal before a 
Veteran Law Judge, but did not request one.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis 

The Veteran claims a disability rating in excess of 10 percent 
for his service-connected Graves disease, status post ablation.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Proper evaluation of service-
connected disabilities requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here, then the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim below, 
the Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  When a disability is not 
specifically listed in the Rating Schedule, it may be rated under 
a closely related injury in which the functions affected and the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2010).

The RO has assigned a 10 percent disability rating for the 
Veteran's service-connected Graves disease, which has been 
evaluated by the RO under both Diagnostic Code 7900 for 
hyperthyroidism, and under Diagnostic Code 7903 for 
hypothyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7900, 7903.  

Under Diagnostic Code 7900, the criteria for a 10 percent 
disability rating, are tachycardia, which may be intermittent, 
and tremor; or continuous medication required for control.  The 
criteria for the next higher rating of 30 percent, are 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900.  

Under Diagnostic Code 7903, the criteria for a 10 percent 
disability rating, are fatigability; or continuous medication 
required for control.  The criteria for the next higher rating of 
30 percent, are fatigability, constipation, and mental 
sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The report of a February 2008 VA examination contains a review of 
the medical records on file, which shows a history that the 
Veteran developed Graves disease while in service.  Initially, 
symptoms of hyperthyroidism were first treated with medications.  
Then he had thyroid ablation by radioactive iodine in 1992.  
After that procedure, the thyroid condition became hypothyroid, 
requiring treatment of thyroid supplement thereafter.  The 
Veteran also had a history of hypertension diagnosed at the same 
time, and bilateral carpal tunnel syndrome or median nerve 
paralysis.

During the February 2008 VA examination the Veteran reported that 
his main symptoms were fatigue and occasional weakness.  He 
reported that he had insomnia and that he did not sleep well at 
night.  He reported that he did not have any neurologic, 
cardiovascular or gastrointestinal symptoms.  He denied having 
any chest pain or palpitation.  Except for numbness in the 
distribution of the median nerve in both hands, he did not have 
any other neurologic symptoms.  

The Veteran reported that his appetite was good, his bowel 
movement was normal, and he did not have diarrhea or 
constipation.  He denied having any symptoms of pressure on the 
larynx or esophagus, and his swallowing was normal.  He reported 
he could tolerate cold weather, and did not like heat.  He 
reported that after the thyroid ablation with radioactive iodine, 
and since he started on thyroid supplement, he had gained weight, 
and his nutrition was good.

On examination, the Veteran was not in acute distress. He was 
mentally clear, oriented, and ambulated with normal gait.  His 
height was six feet and he weighed 215 pounds.  His temperature 
was 97.8 degrees.  He had respirations of 16 per minute, pulse of 
68 per minute, and blood pressure was 133/100, 142/101, and 
140/100.  Skin examination was normal and there was no sign of 
anemia.

There were no signs of myxedema.  The neck was supple, with no 
lymphadenopathy, and the thyroid gland was palpable on both 
sides.  It was soft and slightly enlarged.  The Veteran had no 
difficulty swallowing.  Examination findings for the eyes were 
normal.  

On neurologic examination, motor power was 5+ in the upper and 
lower extremities.  Sensation to light touch and monofilament was 
diminished in both hands in the distribution of the median 
nerves.  Muscle strength was good and there was no tremor, and no 
edema in the feet.  

After examination, the report contains diagnoses of: (1) history 
of hyperthyroidism and Graves disease, treated with ablation of 
thyroid with radioactive iodine in 1992; since then the Veteran 
has become hypothyroid; he is on thyroid supplement of L-
thyroxine 0.15 mg daily; he is now on euthyroid status; the 
Veteran does not have any major symptoms except he has 
fatigability and heat intolerance;  (2) essential hypertension 
without proteinuria, not controlled with diuretics and present 
dose of Captopril; and (3) bilateral carpal tunnel syndrome.

In the absence of findings of all three conditions of 
tachycardia, tremor, and increase pulse pressure or blood 
pressure, the criteria for the next higher rating under 
Diagnostic Code 7900 have not been met.  Notably, service 
connection is in effect for hypertension, which is separately 
evaluated as 10 percent under pertinent regulatory criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Therefore, providing additional compensation for any increase in 
blood pressure pursuant to Diagnostic Code 7901 would constitute 
"pyramiding" of compensation, which is not permitted under the 
applicable regulation.  See 38 C.F.R. § 4.14 (2008) (the 
evaluation of the same disability under various diagnoses is to 
be avoided).  Furthermore, the February 2008 VA examiner 
diagnosed essential hypertension, meaning hypertension occurring 
without discoverable organic cause.  See Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  In other words, the 
examiner did not link the Veteran's essential hypertension to the 
service-connected Graves disease.

Nevertheless, as the medical evidence indicates that the 
Veteran's thyroid condition is more consistent with 
hypothyroidism, evaluation under Diagnostic Code 7903 provides a 
more appropriate set of criteria to evaluate the Veteran's 
thyroid disability.  In that regard, although the Veteran is 
found to have fatigability, in the absence of findings also of 
constipation and mental sluggishness, the criteria for the next 
higher rating under Diagnostic Code 7903 have not been met.  38 
C.F.R. § 4.119, Diagnostic Code 7903.  

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

III. Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration.  Step one, 
is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step of analysis under Thun, the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, which is thyroid 
functioning, which is contemplated by the Rating Schedule, under 
Diagnostic Code 7903.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability level 
and symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  

Nevertheless, on review of the record, there is no showing, and 
no allegation, that the Veteran's Graves disease, status post 
ablation, reflects an exceptional or unusual a disability picture 
as to warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  That is, there is no indication that the 
disability results in marked interference with employment (i.e., 
beyond that contemplated in the evaluation assigned here) for any 
period since the Veteran submitted his claim for an increase in 
rating.  In sum, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

IV. Conclusion

Altogether, the preponderance of the competent evidence is 
against the claim for a disability rating in excess of 10 percent 
for the service-connected Graves disease, status post ablation, 
for any period during the pendency of the appeal.  Hart, supra.


ORDER

A disability rating in excess of 10 percent for Graves' disease 
is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


